Case 1:19-cr-00545-CM Document 3 Filed 08/01/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

eee ee ee eee ee Le x
UNITED STATES OF AMERICA : ORDER
“Ven : 19 Cr. SY¥s
MICHAEL CARROLL and
MICHAEL PAPPAGALLO,
Defendants.
oe eee eee ee eee x

Upon the application of the United States, by the
Attorney for the United States, Acting Under Authority Conferred
by 28 U.S.C. § 515, AUDREY STRAUSS, by Assistant United States
Attorney Martin S. Bell; .

It is found that the above-captioned matter is

as
i

currently sealed and docketing has been delayed, and that the
United States Attorney’s Office has applied to have the case
unsealed and docketed, it is therefore:

ORDERED that the above-captioned matter shall be

unsealed and docketed effective immediately.

Dated: New,York, New York
s1ih\4 , 2019

 
   
  

me

 

= UNITED STATES MAGISTBAfE JUDGE
boos SDNY SOUTHERN DISTRICT @ YORK
DOCUMENT
“TRONICALLY FILED

ee g9
